Citation Nr: 0309263	
Decision Date: 05/20/03    Archive Date: 05/27/03	

DOCKET NO.  00-05 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for chronic vestibular 
dysfunction, to include Meniere's Disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's current 
vestibular problems.  In that regard, the veteran has of late 
received treatment for dizziness and/or vertigo, at times, in 
conjunction with nausea and vomiting.  The pertinent 
diagnoses noted have included labyrinthitis, vestibular 
neuronitis, benign paroxysmal positional vertigo, and 
"questionable" Meniere's Disease.  However, the veteran has 
yet to receive a definitive diagnosis of Meniere's Disease, 
raising some question as to whether he does, in fact, suffer 
from that particular disability.  

The Board further notes that, in a statement of July 1999, 
one of the veteran's private physicians indicated that the 
veteran had a "longstanding history" of episodic vertigo 
which had been evaluated by multiple specialists, with a 
"presumptive diagnosis" of Meniere's Disease.  Moreover, in 
correspondence of late July 2000, another of the veteran's 
private physicians wrote that, according to the veteran, 
while in service, he had experienced a number of episodes of 
lightheadedness, as well as "imbalance and staggering."  That 
physician further indicated that it was his belief that the 
veteran was experiencing Meniere's Disease, with tinnitus, 
vertigo, and sensorineural hearing loss, and that, due to the 
fact that the veteran's symptoms, including lightheadedness 
and staggering, had begun while he was in service, there was 
a possibility that his (i.e., the veteran's) condition had 
been triggered by exposure to noise in service.  While the 
etiology of Meniere's Disease was sometimes unknown, it was 
the opinion of the veteran's physician that particular events 
causing stress in the auditory system (such as noise) could 
precipitate the disease.  

Based on a review of the veteran's claims file, it is clear 
that service connection is currently in effect for bilateral 
hearing loss, as well as for chronic tinnitus.  In light of 
this, and in view of the aforementioned findings, the Board 
is of the opinion that further development of the evidence is 
required prior to a final adjudication of the veteran's 
current claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for chronic vestibular 
dysfunction since July 2000.  After 
securing the necessary release, the RO 
should obtain these records.  If any 
records requested cannot be obtained, 
this should be documented in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The RO should obtain any pertinent VA 
inpatient or outpatient treatment 
records, subsequent to September 2001, 
the date of the veteran's most recent VA 
audiometric examination, should be 
obtained and incorporated in the claims 
folder.    

2.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current vestibular dysfunction.  
If at all possible, these examinations 
should be conducted by an 
otologist/otolaryngologist and an 
audiologist who have not heretofore seen 
or examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the examining 
physician (otologist or otolaryngologist) 
should specifically comment as to whether 
the veteran currently suffers from 
Meniere's Disease, or some other chronic 
vestibular pathology.  Should it be 
determined that the veteran does, in 
fact, suffer from such chronic vestibular 
pathology (including Meniere's Disease), 
an additional opinion should be offered 
as to whether that pathology as likely as 
not had its origin during the veteran's 
period of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to conduction and 
completion of the examinations.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a chronic vestibular 
disorder, including Meniere's Disease.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



